Citation Nr: 1243887	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right knee scar, claimed as residuals of a shrapnel wound to the right knee. 

2. Entitlement to service connection for a right knee disability, other than a right knee scar, claimed as residuals of a shrapnel wound to the right knee. 

3. Entitlement to service connection for a left knee disability as secondary to residuals of a shrapnel wound to the right knee. 

4. Entitlement to service connection for a right shoulder disability as secondary to residuals of a shrapnel wound to the right knee.   


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Newark, New Jersey, Regional Office (RO).  A notice of disagreement was received in April 2005; a statement of the case was issued in November 2005; and the Veteran's Form 9 Appeal was received in January 2006. 

The appeal was previously before the Board in May 2010 and April 2011; specifically, in April 2011, the Board reopened and remanded for further development the Veteran's claims relating the right knee, left knee, right shoulder, and PTSD.  The Board also declined to reopen the claims of entitlement to service connection for a scar of the right forearm and a scar of the left eye.  

Also, during the pendency of this appeal, the claims of entitlement to service connection for a scar of the right hand and entitlement to service connection for PTSD were granted by the RO in March 2010 and August 2012 rating decisions, respectively.  As such, those claims have been granted in full and are no longer part of the current appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  




FINDINGS OF FACT

1. The competent evidence shows that the Veteran's right knee scar is related to a shrapnel wound incurred during service.

2. The competent evidence shows that a right knee disability (other than the right knee scar) is not related to service, to include a shrapnel wound incurred therein. 

3. The competent evidence shows that the Veteran's service-connected right knee scar is non-tender, superficial, well-healed, stable, and does not result in altered gait or limitation of motion or function; service connection is not in effect for any other disabilities of the right knee, to include orthopedic manifestations.  

4. The competent evidence shows that a left knee disability is not caused or aggravated by a service connected disability. 

5. The competent evidence shows that a right shoulder disability is not caused or aggravated by a service connected disability. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee scar have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2. The criteria for service connection for a right knee disability (other than a right knee scar), currently diagnosed as patellofemoral syndrome, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

3. A left knee disability, currently diagnosed as patellofemoral syndrome, is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4. A right shoulder disability, currently diagnosed as degenerative joint disease and impingement syndrome, is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished. 

Indeed, prior to the initial adjudication of the Veteran's claims for service connection, he was provided with notice of the VCAA in December 2003, and October 2004.  Additional letters were sent to the Veteran in May 2010 and May 2011 (to which the Veteran did not respond).  These letters indicated the types of information and evidence necessary to substantiate the claim (to include secondary service connection), as well as the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence, and private and VA medical treatment.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims with subsequent re-adjudication in a December 2010 Supplemental Statement of the Case.  The Veteran received additional notice in May 2010 and May 2011, pertaining to the downstream disability rating and effective date elements of his claims with subsequent re-adjudication in December 2010 and August 2012 Supplemental Statements of the Case. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, Social Security Administration (SSA) records, and statements from the Veteran, his ex-wife, and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  As the adequacy of the examination and medical opinions obtained have not been challenged, the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

Service Connection - Applicable Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, the Veteran's right knee scar and/or right knee patellofemoral syndrome is not a disability for which service connection may be granted on a presumptive basis. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Shrapnel Wound to the Right Knee - Factual Background

The Veteran contends that his right knee scar and associated knee pain (diagnosed as patellofemoral syndrome) is the result of a shrapnel injury that he incurred while serving in the Republic of Vietnam in 1967. See, e.g., September 2004 Statement from Veteran.  Specifically, he asserts that he was hit in the right knee by a mortar as he was running to take shelter in a bunker.  He reports that he has experienced continuous right knee/calf problems since incurring that injury during service.  

Service personnel records confirm that the Veteran served in the Republic of Vietnam from June 1967 to June 1968, with a military occupational specialty (MOS) of a general supply specialist and armorer.  Neither the Veteran's service records nor his service awards indicate any evidence of combat participation.  

Service treatment records are silent as to complaints, treatment, or diagnoses relating to a right knee injury, to include any findings of shrapnel wounds, scarring, pain, or reported residuals thereafter.  The Veteran's separation examination report also reflects a normal clinical evaluation of the lower extremities; additionally, the contemporaneous Report of Medical History indicates no current or historical complaints of locked or "trick" knees; bone or joint deformities; or other knee related symptomatology. 

Following service, private and VA hospital/treatment records (to include those from SSA) dated from 1987 to 2010 are silent as to any right knee complaints, treatment, or diagnoses.  A May 1989 VA examination reflects a clinically normal knee; x-rays of the right knee were normal; and the report indicated no other findings or diagnoses relating to a right knee disability.  

The record contains statements from both the Veteran and his former wife consistently reporting that he sustained a shrapnel wound to his right knee in-service and that he has experienced right knee problems ever since that time. See September 2004 Statement from Veteran; see also October 2004 Statement from J.Q.  His ex-wife also stated that the Veteran currently walks with a cane and still retains pieces of shrapnel in his right knee.  

In February 2010, the Veteran underwent a VA scar examination.  Based upon his review of the claims file, consideration of the Veteran's statements regarding onset and continuity of scar/knee symptomatology, and after physical examination of the Veteran's knee, the VA examiner opined that the scar on his right knee was "as likely as not" related to the in-service shrapnel wound.  

In June 2011, the Veteran underwent a VA joints examination.  The Veteran again reported that he was hit in the right knee with shrapnel while serving in Vietnam.  He stated that he pulled the shrapnel out himself, but that there were no associated hospitalizations, sutures, or fractures at the time of the injury.  He also reported that his right knee was currently painful with standing and walking.  

Objectively, the examiner noted a small scar over the right patella (2 centimeters by 0.25 centimeters), which was well-healed, stable, superficial, and non-tender.  The Veteran demonstrated full right knee range of motion, but complained of pain throughout.  There was no instability or guarding of movement.  X-rays of the right knee revealed very small suprapatella joint effusion.  The pertinent diagnosis was right (and left) knee patellofemoral syndrome.  

The VA examiner opined that the right knee disability (namely, patellofemoral syndrome) was less likely than not due to the in-service shrapnel injury.  The examiner stated that the shrapnel injury to the right knee was a very small, superficial scar, with no contemporaneous hospitalizations, fractures, surgeries, or treatment.  It was further noted that the Veteran did not seek treatment for many years after the initial injury.  Lastly, the examiner stated "if the right knee pain was due to the shrapnel injury in the military service, he would have had pain immediately after the shrapnel injury, which is not the case."  The examiner concluded by noting that his knee condition was most likely due to normal aging and wear and tear. 

Analysis

In this case, the clinical evidence firmly establishes the presence of a currently manifested right knee disability, to include right knee patellofemoral syndrome and a right knee scar (a "shrapnel scar").  Indeed, these diagnoses were confirmed by VA examinations conducted in June 2011 and February 2010, respectively.  As such, the current disability requirement is met in this case. See, e.g., Shedden, supra. 

With respect to evidence of in-service incurrence of injury, as noted above, the Veteran's service medical records also do not indicate that he suffered a right knee shrapnel injury in 1967.  Nor do those records show that he was treated for any other right knee injuries or scarring during any period of active service. 

Accordingly, the Board finds that chronicity in service is not established and that a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection. 38 C.F.R. § 3.303(b) (2012); see also Shedden, supra. 

Again, post-service medical records are negative for any complaints or clinical findings of shrapnel injury residuals, scarring, or related problems affecting the Veteran's right knee until 2010, nearly 40 years after separation from service.  The Veteran does not dispute the lack of clinical treatment for knee problems.  Nevertheless, he contends that he has experienced near-continuous right knee symptomatology, including pain and a residual scar in the area of the retained shrapnel, since sustaining the claimed shrapnel injury in-service.  

In this regard, the Veteran is competent to report an in-service injury and ensuing/continuing symptoms, such as scarring and right knee pain, which are capable of lay observation. Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

Moreover, the Board considers the Veteran's statements regarding the scar to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Veteran's account of extracting shrapnel from his right knee in-service and incurring a scar, which is productive of pain and related discomfort, suggests a continuity of symptomatology. See June 2011 VA Examination.  That lends additional probative weight in favor of his claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In addition to the Veteran's competent and credible statements regarding onset and continuity of right knee scarring, the record contains a VA medical opinion linking the right knee scar to service.  The Board finds that the February 2010 VA examiner's opinion, indicating that the Veteran's right knee scar resulted from an in-service shrapnel injury, is both probative and persuasive.  The VA examiner's opinion was based on a detailed physical examination of the Veteran and a review of his claims folder. Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the VA examiner's opinion was supported by a rationale that took into account the lay history provided by the Veteran. Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, there are no contrary medical findings relating to the scar of record. 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's right knee scar was incurred in service.  The February 2010 VA examiner's opinion, which the Board deems probative, expressly relates the Veteran's right knee scar to his in-service shrapnel injury.  That positive nexus opinion corroborates the Veteran's own competent and credible written statements with respect to having shrapnel embedded in his right knee in service that later resulted in a scar. See Barr, supra.  

The Board recognizes that the Veteran's account of an in-service shrapnel injury is not substantiated by his available service treatment records.  Nevertheless, where, as here, the Veteran has provided lay evidence that is both competent and credible, the absence of contemporaneous medical documentation in his service records does not automatically preclude a grant of service connection. Buchanan, supra.  Rather, in such instances, further evaluation as to the etiology of the claimed disability is needed. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, such an evaluation has been provided and has resulted in a VA medical opinion that is wholly favorable to the Veteran. 

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a right knee scar (as a residual of the claimed shrapnel injury) is warranted. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, with respect to any other claimed residuals of the shrapnel injury to the right knee, to include the recently diagnosed patellofemoral syndrome, the Board finds that service connection is not warranted. See also Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

It is acknowledged that the Veteran's statements regarding onset/continuity of the residual shrapnel scar to the right knee were deemed competent and credible by the Board for the reasons discussed above.  However, for the reasons discussed immediately hereafter, the Board finds that the Veteran's reported history of continuous right knee symptoms (exclusive of the scarring) is not credible.  

Indeed, while he reported the onset of knee pain during service and continuously thereafter, service records, to include the separation examination report and the contemporaneous Report of Medical History, do not document any complaints, treatment, or diagnoses related to the right lower extremity or knee.  The Veteran, in fact, entered no complaint pertinent to the knee on his separation questionnaire.  The post-service records are also negative for findings related to the right knee and/or patellofemoral syndrome until nearly 40 years after discharge (in June 2011).  The Board finds that the Veteran's statements and history made for compensation purposes in 2004, more than 30 years after separation from active duty, are not credible in light of the complete absence of complaints or treatment for decades after service and his inconsistent reports. See Buchanan, supra (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent evidence indicating a link between the currently diagnosed right knee patellofemoral syndrome and service.  The only medical opinion of record is the June 2011 VA examiner that weighs against the Veteran's claim.  After reviewing the claims folder and examining the Veteran, the VA examiner found that there was no relation between the right knee patellofemoral syndrome and service, to include a shrapnel injury to the right knee.  The examiner noted the following: (1) the absence of knee complaints in-service and for many years after service; (2) the nature of the residual right knee scar (i.e., it was small and superficial); (3) that, by the Veteran's own admission, there had been no treatment, hospitalization, surgery, or fractures at the time of the shrapnel injury; and (4) that the current knee condition was more likely due to normal wear and tear.  

The VA medical opinion was based on a complete review of the record, including service records and the Veteran's reported history, and includes a sound basis and rationale.  It is therefore entitled to substantial probative weight. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran and his ex-wife connecting his right knee disability (namely, patellofemoral syndrome) to service, but as lay persons, they are not competent to opine as to medical etiology or render medical opinions. Barr, supra; see also Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and his ex-wife are competent to testify as to observable symptoms, such as the onset knee of pain, but finds that their opinions as to the cause of the pain simply cannot be accepted as competent evidence. See Jandreau, supra; see also Buchanan, supra. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's right knee disability, diagnosed as patellofemoral syndrome, was nearly 40 years after separation from service.  In addition, the competent evidence does not establish that his current right knee condition, diagnosed as patellofemoral syndrome (and excluding the right knee scar), is related to active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service and service connection for a right knee disability, diagnosed as patellofemoral syndrome, is denied. 38 U.S.C.A. § 5107(b) (West 2002).

Secondary Service Connection Claims 

With respect to the claimed left knee and right shoulder disabilities, the Veteran does not contend, nor does the record indicate that he sustained left knee and/or right shoulder conditions in-service.  Rather, the Veteran asserts that these conditions were either caused or aggravated by a right knee disability (other than a scar).  He specifically contends that he fell and injured his right shoulder in 1992 after his right knee gave out him. See September 2004 Statement From Veteran.  He also reports that his left knee is painful and swells due to the "deterioration" of his right knee/leg. See September 2004 Statement from Veteran. 

Service connection may be granted on a secondary basis for a disability if it is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. §3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, the clinical evidence establishes the presence of currently manifested left knee and right shoulder disabilities, diagnosed as patellofemoral syndrome of the left knee, and degenerative joint disease (DJD) and impingement syndrome of the right shoulder, respectively. See June 2011 VA Examination.  As such, the current disability requirement is met in this case. See Allen, supra. 

The remaining question for consideration here is whether the currently diagnosed left knee patellofemoral syndrome and/or right shoulder impingement syndrome and/or DJD are caused or aggravated by a service-connected disability. 

However, in light of the denial of service connection for a right knee disability (other than a scar of the right knee) herein, the claim for service connection for a left knee disability and a right shoulder disability on a secondary basis is moot and the claims must be denied.

To the extent that the now service-connected scar of the right knee must be considered in connection with these claims, the Veteran was afforded a VA scar examination in February 2010 and a VA joints examination in June 2011.  Notably, both VA examiners described the service-connected scar as non-tender, with no associated limitation of motion or function caused by the scar.  The June 2011 VA examiner expressly stated that the scar was well-healed, stable, small, superficial, and not significant enough to alter his gait.  

In sum, the competent evidence establishes that the right knee scar is largely asymptomatic.  According to both VA examinations, it is not painful or tender; it does not result in limitation of function or affect movement; and it does not alter the Veteran's gait.  The Veteran does not contend otherwise.  

Simply stated, the asymptomatic scar in no way affects the Veteran's ability to walk, or otherwise causes or aggravates left knee patellofemoral syndrome, or degenerative joint disease/impingement of the right shoulder.  There is no evidence of record to the contrary.  Again, the Veteran's primary contention is that he has a right knee disability (or patellofemoral syndrome) which results in a weakened knee and giving way of the knee joint and resulting falls.  He does not assert that the knee scar, itself, produces these symptoms.  

Accordingly, as service connection is not in effect for a right knee disability (other than a scar of the right knee), and as the evidence shows that the right knee scar results in no secondary effects on the left knee or right shoulder, entitlement to service connection for a right shoulder disability and a left knee disability as secondary to a right knee disability, or service-connected scar of the right knee, must be denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a right knee scar as associated with residuals of a shrapnel injury to the right knee is granted.  

Entitlement to service connection for right knee disability, diagnosed as patellofemoral syndrome, is denied. 

Entitlement to service connection for a left knee disability as secondary to a right knee disability is denied. 

Entitlement to service connection for a right shoulder disability as secondary to a right knee disability is denied. 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


